PER CURIAM.
Appellant, after a trial by jury, was found guilty of robbery and sentenced to life imprisonment. At the trial and at all critical stages prior thereto the appellant was represented by the Office of the Public Defender. After trial, appellant was represented by private counsel who filed a motion for reduction of sentence and orally presented argument thereon before the trial court. On May 11, 1966, appellant in proper person filed a 9-page motion to vacate his judgment and sentence in accordance with Criminal Procedure Rule #1, ch. 924 Appendix.
Hearing was held on said motion on July 14, 1966 and on July 19, 1966 said motion, was denied wherein the court succinctly-set forth its reasons for denying same.. Notice of appeal was filed in proper person-on August 15, 1966 and on August 17, 1966-the office of the public defender was appointed to represent the defendant with this-appeal.
The record reveals the appellant was afforded a hearing on said motion by the circuit court and the transcript of the record', of said hearing contains competent substantial evidence to support the lower court’s-denial of said motion.
Affirmed.
ALLEN, C. J., and SHANNON and: HOBSON, JJ., concur.